         Case 2:18-cr-00166-JAD-NJK Document 51 Filed 05/21/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00166-JAD-NJK
 4
                     Plaintiff,                        ORDER
 5
            v.                                                ECF No. 50
 6
     CODY SAWYER,
 7
                     Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11   Tuesday, May 26, 2020 at 11:00 a.m., be vacated and continued to June 29, 2020, at the hour

12   of 10:00 a.m.

13          DATED this 21st day of May, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
